By the Court, Sawyer, J.
The appellant, a Chinaman, was convicted of manslaughter. On the trial he offered another Chinaman as a witness on his behalf. The District Attorney objected to his examination on the ground, that he is incompetent to testify for or against a white person, and the testimony of the witness w'as excluded by the Court. Section fourteen of the “Act concerning crimes and punishments,” relied on by respondents, reads as follows : “ No Indian, or person having one half or more of Indian blood, or Mongolian, or Chinese, shall be permitted to give evidence in favor or against any white person.” (Laws 1863, p. 69.)
This restriction upon the competency of a witness must be strictly construed in favor of life, liberty and public justice. The people as a political organization—the State—and not any individual member of the community, is the party on one *639side. The terms of the Act do not strictly apply to the People as a political organization, and we think the plaintiff —the State—is not a white person within the meaning of its provisions.
For this error the judgment must be reversed and a new trial had, and it is so ordered.